Darrell Hickman, Justice.  The appellant, Zakee Kaleem Abdullah, a/k/a Robert Earl White, appeals from an order of the trial court denying a motion to set aside his 1982 convictions. We denied the appellant relief under Rule 37 in 1984. Abdullah v. State, 281 Ark. 239, 663 S.W.2d 166 (1984). The appellant is merely attempting to avoid the rule which prohibits a second Rule 37 petition. Ruiz v. State, 280 Ark. 190, 655 S.W.2d 441 (1983). Furthermore, the appellant failed to abstract the record of the hearing which was held on this petition. The fact that he represents himself does not excuse him from complying with the rules of the court. Bryant v. Lockhart, 288 Ark. 302, 705 S.W.2d 9 (1986); Weston v. State, 265 Ark. 58, 576 S.W.2d 705 (1979). Affirmed.